‘ Case 3:20-cv-00984-BJD-MCR Document 1 Filed 09/02/20 Page 1 of 11 PagelID 1
FILED

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT 79 SEP -2. PN 12: 47

for the — 7
CLERK, US DISTRICT COUR)
Middle District of Florida MIDOLE DISTRICT OF FLORIO’

JACKSONVILLE DISTRICT
EYSONNULE Division
CueNo.  3'20-cv-48U-J- SEMCR

 

 

)
to be filled in by the Clerk's O
Domine ALAN BDIMAO (to be filled in by the Clerk's Office)
Plaintiff(s) )
(Write the full name of each plaintiff who is Ailing this complaint.
If the names of all the plaintiffs cannot fit in the Space above, )
Please write “see attached” in the space and attach an additional )
page with the full list of names.) }
-Y- )
)
)
e
)
TACKSaWILLE SHERIEES OFFICE ETA)
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )
names of all the defendants cannot fit in the space above, please )

write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here. )

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should nof contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual's
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page | of 11
Case 3:20-cv-00984-BJD-MCR Document 1 Filed 09/02/20 Page 2 of 11 PagelD 2

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
I The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed,

Name Dominic ALAN DIMALO

All other names by which
you have been known:

ID Number 7al9o3 FANG

 

 

 

Current Institution
Address

 

(PDF)
_ 927207.

City State Zip Code

 

  

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (ifknown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (fknown)
Shield Number
Employer
Address

 

 

 

 

 

E Zip Code

"City
[ ] Individual capacity otra Capacity

Defendant No. 2
Name
Job or Title (ifk:own)
Shield Number
Employer
Address

 

 

 

 

  

State Zip Code
Official capacity

Page 2 of 11
Case 3:20-cv-00984-BJD-MCR Document 1 Filed 09/02/20 Page 3 of 11 PagelD 3

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Defendant No. 3

Name ARM oe HEALTH CALE

 

 

 

 

Job or Title (ifknown) _Copvnown AG EATS oR EMPLO YECIS )
Shield Number
Employer ARMoR HEALTHCARE
Address OO . A SST.
{ 32

 

City State Zip Code

[Heaividval capacity [HOrticia capacity

Defendant No. 4
Name oy
Job or Title (ifknown)
Shield Number
Employer
Address

 

 

 

 

 

City Siate Zip Code
[| Individual capacity [| Official capacity

IL. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights. ;

A. Are you bringing suit against (check all that apply):
[] Federal officials (a Bivens claim)
State or local officials (a § 1983 claim)
B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by

the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

TED. CONSTITUTIONAL RIGHTS *(succae op)
jst 4th st gt € (FE uneeasomaaie stezuee , De PRAETS , COEL OR
’ a! LNUWAL PUNHMEN T — DUE PREKS (See comple'nd)

CDENACT OF (U AMENDMENT RIGHT To PETITION

Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If youl OF apes
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials? OR EVANLES

nh

3

 

Page 3 of 11
Case 3:20-cv-00984-BJD-MCR Document 1 Filed 09/02/20 Page 4 of 11 PagelD 4

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
Statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. Ifyou are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed.
1) DACHRoNWELE SHERIFES OFFICE: REFUSED To ANWER PETITION FoR REDRETS

oF CRIEVANES (ROLOMENTS Wich SulPoRT LA ) WHILE ASSAY rivet Gateeine

Z)ToH™ DoE] 7 WELE ALTING UNDER CoLoi?d of
AP DETAWEE WHILE AwAITING TRIAL _ _
SHAR OR HEACHCARE (nltanWwe EmeLoVeE) DENYS PAIN CARE WOMERCUS
REQUESTS
Il. _‘ Prisoner Status , Foe mesicAc
TREATMENT

nase whether you are a prisoner or other confined person as follows (check all that apply):

Pretrial detainee
[] Civilly committed detainee
[] Immigration detainee
[J Convicted and sentenced state prisoner

[ ] Convicted and sentenced federal prisoner

[ ] Other (explain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

& SEE AvacweD COMPLAINt

( COMPLEX

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.
KSEE ATIACHED COMPLAINT
Compre)
~N I

 

Page 4 of 11
Case 3:20-cv-00984-BJD-MCR Document1 Filed 09/02/20 Page 5 of 11 PagelD 5

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

Cc. What date and approximate time did the events giving rise to your claim(s) occur?
KSEE ATTACHED ComPLAWT
[comeex)
D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was anyone else involved? Who else saw what happened?)

MEE ATTACHED CompLArAiT

(comer
NN

Vv. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

WSEE ATIACHED Comer aint (CommLex issue

vPPER NECIC

Cowen RAL
(sticc W PAIN EVERY pAy)

 

VI. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

ASEE ATAMED cometA T

TEMP INJYONCTION Ty OBTAIN PROPER MEDICAL TREATMENT
AND A MRL. To ACCESS DAMAGE Done Fem ATTACC

(And cOtAIn A PROPER INVESTIGATION Teo, ATTACK)

 

Page 5S of 11
Case 3:20-cv-00984-BJD-MCR Document 1 Filed 09/02/20 Page 6 of 11 PagelID 6

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VI. Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. we. claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Yes

[] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s). .

P.D.F, (PRETRIAL DETENTION FAC LT)
POVAL CoowT¥ TAIL

SEE ATTACHED ComPLAWIT

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

Yes
[ ] No
[| Do not know

C. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

L ] Yes
No
[Abo not know

If yes, which claim(s)?

H See AteNED compar

 

6 Page 6 of 11
Case 3:20-cv-00984-BJD-MCR Document1 Filed 09/02/20 Page 7 of 11 PagelD 7

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

(Wes

[_] No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

“N/A

E. If you did file a grievance:

1. Where did you file the grievance?
At SAIL , NOMEROLS , NUMERDYS TIMES WITHOOT REPLY

Co@ ONIN TELLIGENT REPLIES)

 

2. What did you claim in your grievance?
MiStonductT OF Gaic, OFFIUAS
AssAuct/Gartee VE MEDICAL DENIAL

E Duc Pescess DemaL (SEE ATTA ComPcausT)

3. What was the result, if any?

Notting !couTINUVAL AGYSE By NEGLECT of
ee ATTACHED » INTENTIONAL REFUSAC OF PétrTIONS

 

 

ok
~ & What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

wet MS 0%
mM JUDICIAL (comPLAINT
wens Pad to (St p.c.A.Cimers) .
~ S)APPEAL To SUPREME Court wesrere pac to 42 g0D1AL)
J

(SE ATTACHED EXHIBITS”

 

Page 7 of 11
Case 3:20-cv-00984-BJD-MCR Document 1 Filed 09/02/20 Page 8 of 11 PagelD 8

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F. If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

NIA

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

N (A

i“

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

EXIUABITS OF ATTACHED Com PLAINT

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VIII. Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
Ly.
No
If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

Ni |e

 

Page 8 of 11
Case 3:20-cv-00984-BJD-MCR Document1 Filed 09/02/20 Page 9 of 11 PagelD 9

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?
L] Yes
he

B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is

more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1, Parties to the previous lawsuit

Plaintiff(s) | fA
Defendant(s)

 

 

 

2. Court iA court, name the district; if state court, name the county and State)
3. Docket or index number

4. Name of Judge assigned to your case

__NIA

5. Srey te date of filing lawsuit

 

 

  

If no, give the approximate date of disposition. N JA

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

NIA

Cc. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Nia

 

Page 9 of 11
Case 3:20-cv-00984-BJD-MCR Document1 Filed 09/02/20 Page 10 of 11 PagelID 10

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
LJ y:
he

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintiff(s) NIA

Defendant(s)

 

2. Court (iffederal court, name the district; if state court, name the county and State)

NIA

 

3. Docket or ny number

 

4. Name of Judge assigned to your case

 

 

5. Approximate date of filing lawsuit
[a

6. Is the case

   

N/A

If no, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

N/A

 

Page 10 of 11
Case 3:20-cv-00984-BJD-MCR Document 1 Filed 09/02/20 Page 11 of 11 PagelD 11

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

T agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. ] understand that my failure to keep a current agdlress on file with the Clerk’s Office may result
in the dismissal of my case.

APR f\

Signature of Plaintiff
Printed Name of Plaintiff

Prison Identification #

  

Date of signing:

  
    
  
 

 

 

 

Prison Address

 

 

For Attorneys

   

 

 

 

 

 

 

 

Ke State Zip Code

E-mail Address ~

  
 

Telephone Number

 

Page I] of 11
